 1   Aaron J. Fischer (SBN 247391)               Jessica Valenzuela Santamaria (SBN
      Aaron.Fischer@disabilityrightsca.org       220934)
 2   Anne Hadreas (SBN 253377)                    jvs@cooley.com
      anne.hadreas@disabilityrightsca.org        Mark A. Zambarda (SBN 314808)
 3   DISABILITY RIGHTS CALIFORNIA                 mzambarda@cooley.com
     1330 Broadway, Suite 500                    Addison M. Litton (SBN 305374)
 4   Oakland, CA 94612                            alitton@cooley.com
     Telephone: (510) 267-1200                   COOLEY LLP
 5   Fax: (510) 267-1201                         3175 Hanover Street
                                                 Palo Alto, CA 94304-1130
 6   Tifanei Ressl-Moyer (SBN 319721)            Telephone: (650) 843-5000
      tifanei.ressl-moyer@disabilityrightsca.org Facsimile: (650) 849-7400
 7   DISABILITY RIGHTS CALIFORNIA
     1831 K Street                               Attorneys for Plaintiffs
 8   Sacramento, CA 95811
     Telephone: (916) 504-5800
 9   Fax: (916) 504-5801
10   Donald Specter (SBN 83925)
      dspecter@prisonlaw.com
11   Margot Mendelson (SBN 268583)
      mmendelson@prisonlaw.com
12   Sophie Hart (SBN 321663)
      sophieh@prisonlaw.coom
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704
16   Attorneys for Plaintiffs
17                              UNITED STATES DISTRICT COURT
18                         EASTERN DISTRICT OF CALIFORNIA
19                                 SACRAMENTO DIVISION
20
21   LORENZO MAYS, RICKY                     )   Case No. 2:18-cv-02081 TLN KJN
     RICHARDSON, JENNIFER                    )
22   BOTHUN, ARMANI LEE,                     )   CLASS ACTION
     LEERTESE BEIRGE, and CODY               )
23   GARLAND, on behalf of themselves        )   [PROPOSED] FINDINGS AND
     and all others similarly situated,      )   RECOMMENDATIONS RE
24                                           )   PLAINTIFFS’ UNOPPOSED
                     Plaintiffs,             )   MOTION FOR ATTORNEYS’ FEES
25                                           )   AND EXPENSES
           v.                                )
26                                           )   Date: December 6, 2019
     COUNTY OF SACRAMENTO,                   )   Time: 11:00 a.m.
27                                           )   Judge: Hon. Kendall J. Newman
                     Defendant.              )   Courtroom: 25
28                                           )
 1         This matter comes before the Court upon consideration of Plaintiffs’ Unopposed
 2   Motion for Attorney’s Fees and Expenses (the “Motion”). Having considered the
 3   briefing in support of the Motion, responses from class members, relevant legal
 4   authority, and the record in this case, the Court finds good cause to recommend the
 5   Motion be GRANTED.
 6         Pursuant to Federal Rule of Civil Procedure 23(h), class members were informed
 7   about the fee request in the Class Notice, and a full copy of the Motion was made
 8   available to all class members upon request. Class members were afforded an
 9   opportunity to comment or object to the Motion, and this Court held a hearing on the
10   Motion.
11         After review of all briefing and evidence presented, this Court finds that the
12   agreed-upon award of $2,100,000.00 is fair and reasonable. In this case, Plaintiffs
13   sought to address deficiencies in the medical and mental health care provided to people
14   in Defendant’s jails, inadequate suicide prevention policies and practices, the misuse
15   and overuse of solitary confinement, and discrimination against people with disabilities.
16   The Consent Decree does just that. It includes a comprehensive Remedial Plan that
17   requires Defendant to implement specific policies, procedures, and practices intended to
18   ensure minimally adequate mental health and medical care, to ameliorate or eliminate
19   the risks of harm caused by dangerous solitary confinement practices, and to ensure that
20   people with disabilities receive reasonable accommodations and equal access to the
21   programs, services, and activities that Defendant offers in its jails.
22         To get to this result, Plaintiffs devoted more than four years to investigating and
23   litigating this case, meeting, corresponding with, and interviewing prisoners, reviewing
24   and analyzing healthcare records, inspecting the jail facilities, and meeting and
25   negotiating with Defendant. The parties expended considerable time and resources
26   negotiating the terms of the Consent Decree and Remedial Plan.
27         The fee request reasonably reflects the time and labor required to litigate this
28   matter, and was appropriately calculated pursuant to the lodestar method. Though

                                                   1
 1   counsel represented the Plaintiffs without charge, Plaintiffs’ counsel exercised the same
 2   billing judgment and discretion accorded to private clients. Gonzalez v. City of
 3   Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013) (“Ultimately, a ‘reasonable’ number of
 4   hours equals ‘[t]he number of hours . . . [which] could reasonably have been billed to a
 5   private client.’”) (citations omitted, alterations in original).
 6         Courts have long recognized that the lodestar method of calculating fees is
 7   strongly presumed to be reasonable. Oviatt v. Pearce, 954 F.2d 1470, 1482 (9th Cir.
 8   1992) (“There is a strong presumption that the lodestar figure is reasonable, and
 9   adjustments are to be adopted only in exceptional cases.”); Morales v. City of San
10   Rafael, 96 F.3d 359, 363 n.8 (9th Cir. 1996).
11         The agreed upon fee award fairly reflects the novelty and difficulty of the
12   questions presented, the skill required in litigating this complex case, and the fact that
13   Plaintiffs’ counsel litigated this matter on a contingency basis. In doing so, Plaintiffs’
14   counsel dedicated a significant number of hours and incurred significant out-of-pocket
15   expenses.
16         Thus, the undersigned finds that the request for $2,100,000.00 in attorney’s fees
17   and expenses is fair, adequate, and reasonable. Because the lodestar rate was calculated
18   based on this unique and complex class action, such rate shall not be cited or referenced
19   in any other lawsuit or other matters, as expressly stated and agreed on the court record.
20         Accordingly, IT IS HEREBY RECOMMENDED THAT Plaintiffs’ Unopposed
21   Motion for Attorney’s Fees and Expenses (ECF No. 92) should be GRANTED, as
22   follows:
23         1. Defendant should be ordered to pay Plaintiffs’ counsel $2,100,000.00 for
24              reasonable attorney’s fees, expenses, and costs. Payment shall be made in two
25              installments: (1) the first installment in the amount of $1,050,000.00 by no
26              later than January 31, 2020, and (2) the second installment in the amount of
27              $1,050,000.00 by no later than July 31, 2020.
28


                                                    2
 1             2. Defendant should be ordered to pay Plaintiffs’ counsel reasonable attorneys’
 2                    fees and expenses up to $250,000.00 per year for monitoring of
 3                    implementation of the Consent Decree and Remedial Plan.
 4             These findings and recommendations are submitted to the United States District
 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within
 6   ten days after being served with these findings and recommendations, any party may
 7   file written objections with the court and serve a copy on all parties. Such a document
 8   should be captioned “Objections to Magistrate Judge’s Findings and
 9   Recommendations.” Any response to the objections shall be filed and served within ten

10   days after service of the objections. The parties are advised that failure to file

11   objections within the specified time may waive the right to appeal the District Court’s
     order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12
               The parties are advised that if they do not object to these recommendations, each
13
     counsel shall file a statement of non-opposition or statement of no objections, to shorten
14
     the objection period and facilitate the adjudication of this motion by the district court.
15
16
               Dated: December 9, 2019
17
18
19
20
21
     /mays2081.fees
22
23
24
25
26
27
28


                                                       3
